                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               :     Crim. No. 19-105

       v.                              :     Hon. Esther Salas

TROY BELL                              :     ORDER


            Upon the Court’s sua sponte motion for a hearing to determine

defendant’s competence to stand trial pursuant to Title 18, United States Code,

Section 4241; the United States, by Craig Carpenito, United States Attorney for

the District of New Jersey (Olajide A. Araromi, Assistant United States

Attorney, appearing), in the presence of Kevin F. Carlucci, attorney for

defendant, the Court finds by a preponderance of the evidence that the

defendant is presently suffering from a mental disease or defect rendering him

mentally incompetent to the extent that he is unable to understand the nature

and consequences of the proceedings against him or to assist properly in his

defense, for good cause shown and upon consent of counsel:

            IT IS, therefore, on this /Jday ofj    ‘c4J/ 2019,
            ORDERED, pursuant to Title 18, United States Code, Section

4241(d)(l) and Title 18, United States Code, Section 4241(d)(2), that the

defendant shall be committed to the custody of the Attorney General.       The

Attorney General shall hospitalize the defendant for treatment in a suitable

facility—


                                      —1—
      for such a reasonable period of time, not to exceed four

      months, as is necessary to determine whether there is a

      substantial probability that in the foreseeable future he will

      attain the capacity to permit the proceedings to go forward;

      and

ii.   for additional reasonable period of time until—

      a. his mental condition is so improved that trial may

         proceed, if the court finds that there is substantial

         probability that within such additional period of time he

         will attain the capacity to permit the proceedings to go

         forward; or

      b. the pending charge against him is disposed of according

         to law; whichever is




                                         I   —   I



                           nited Stes Di trict Judge




                          -2-
